Opinion by
Mb. Justice Williams,
This is another case in which a manufacturing company is attempting to supply itself with the raw material it needs by production instead of purchase. It is ruled by Commonwealth v. Juniata Coke Company, and Commonwealth v. Savage Brick Company, [the preceding cases,] decided at the present term and in which opinions áre herewith filed.
Another question has been raised in this case and urged with earnestness and ability. It is that of the constitutionality of the act of 1889, particularly of that portion of it which makes the capital stock of corporations a distinct class of investments for the purposes of taxation. We have recognized this form of classification for taxing purposes in many cases, particularly in Kittanning Coal Company v. Commonwealth, 79 Pa. 100; Kitty Roup’s Case, 81* Pa. 211 ; City of Williamsport v. Brown, 84 Pa. 438 ; Commonwealth v. Delaware Division Canal Company, 123 Pa. 594 ; Commonwealth v. The Brewing Company, 145 Pa. 85. Upon the subject of uniformity of burden imposed by a tax law, no better rule can be stated than that laid down in Fox’s App., 112 Pa. 337, viz., that substantial, not absolute, uniformity is what the constitution requires. Exact uniformity is theoretically possible, but it is practically unattainable by any systems of classification and valuation yet devised in this state.
We decline to reopen this question, and reply stare decisis, to the ingenious and learned argument of the appellant in support of his position.
*524This is a case for apportionment, and the judgment is reversed and the record remitted, that this may be done by the court below.
See also the next case.